Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                 PageID.216       Page 1 of 33



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


  IN RE: AUTOMOTIVE PARTS ANTITRUST                     Master File No. 12-md-02311
  LITIGATION
                                                        Hon. Marianne O. Battani

  IN RE: SWITCHES CASES
                                                        2:13-cv-01301-MOB-MKM
  THIS RELATES TO: ALL DIRECT
  PURCHASER ACTIONS                                     2:17-cv-12338-MOB-MKM


                 MOTION FOR PRELIMINARY APPROVAL OF PROPOSED
                 SETTLEMENT WITH NIDEC MOBILITY CORPORATION
                   AND FOR PROVISIONAL CERTIFICATION OF THE
                   DIRECT PURCHASER NMOJ SETTLEMENT CLASS

        Direct Purchaser Plaintiff Findlay Industries, Inc. (“Plaintiff”) hereby moves the Court,

 pursuant to Rule 23 of the Federal Rules of Civil Procedure, for preliminary approval of the

 proposed settlement with Nidec Mobility Corporation (formerly known as Omron Automotive

 Electronics Co., Ltd.) (referred to herein as “NMOJ”) and for provisional certification of the

 NMOJ Settlement Class. In support of this motion, Plaintiff relies upon the accompanying

 memorandum of law, which is incorporated by reference herein.

        The parties do not request a hearing for this motion. NMOJ consents to this motion

 and to the entry of the proposed order preliminarily approving the proposed settlement and

 provisionally certifying the NMOJ Settlement Class.



 DATED: May 15, 2020                                     Respectfully submitted,

                                                          /s/David H. Fink
                                                         David H. Fink (P28235)
                                                         Darryl Bressack (P67820)
                                                         Nathan J. Fink (P75185)
                                                         FINK BRESSACK
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20        PageID.217       Page 2 of 33



                                                 38500 Woodward Ave; Suite 350
                                                 Bloomfield Hills, MI 48304
                                                 Telephone: (248) 971-2500

                                                 Interim Liaison Counsel for the
                                                 Direct Purchaser Plaintiff

       Steven A. Kanner                          Joseph C. Kohn
       William H. London                         William E. Hoese
       Michael E. Moskovitz                      Douglas A. Abrahams
       FREED KANNER LONDON                       KOHN, SWIFT & GRAF, P.C.
         & MILLEN LLC                            1600 Market Street, Suite 2500
       2201 Waukegan Road, Suite 130             Philadelphia, PA 19103
       Bannockburn, IL 60015                     Telephone: (215) 238-1700
       Telephone: (224) 632-4500

       Gregory P. Hansel                         Eugene A. Spector
       Randall B. Weill                          William G. Caldes
       Michael S. Smith                          Jeffrey L. Spector
       PRETI, FLAHERTY, BELIVEAU                 SPECTOR ROSEMAN &
         & PACHIOS LLP                           KODROFF, P.C.
       One City Center, P.O. Box 9546            Two Commerce Square
       Portland, ME 04112-9546                   2001 Market Street, Suite 3420
       Telephone: (207) 791-3000                 Philadelphia, PA 19103
                                                 Telephone: (215) 496-0300

                Interim Co-Lead Counsel for the Direct Purchaser Plaintiff
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20   PageID.218      Page 3 of 33




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


  IN RE: AUTOMOTIVE PARTS ANTITRUST         Master File No. 12-md-02311
  LITIGATION
                                            Hon. Marianne O. Battani

  IN RE: SWITCHES CASES
                                            2:13-cv-01301-MOB-MKM
  THIS RELATES TO: ALL DIRECT
  PURCHASER ACTIONS                         2:17-cv-12338-MOB-MKM



          MEMORANDUM IN SUPPORT OF MOTION FOR PRELIMINARY
         APPROVAL OF PROPOSED SETTLEMENT WITH NIDEC MOBILITY
            CORPORATION AND FOR PROVISIONAL CERTIFICATION
            OF THE DIRECT PURCHASER NMOJ SETTLEMENT CLASS
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                                                  PageID.219              Page 4 of 33



                                                  TABLE OF CONTENTS

 STATEMENT OF ISSUES PRESENTED .................................................................................... iii
 STATEMENT OF CONTROLLING OR MOST APPROPRIATE AUTHORITIES .................. iv
 I.       INTRODUCTION .............................................................................................................. 1
 II.      BACKGROUND ................................................................................................................ 1
 III.     TERMS OF THE SETTLEMENT AGREEMENT ............................................................ 2
          A.        The Proposed Settlement Class ............................................................................... 2
          B.        The Settlement Amount .......................................................................................... 3
          C.        Release .................................................................................................................... 3
          D.        Cooperation ............................................................................................................. 4
 IV.      PRELIMINARY APPROVAL OF THE PROPOSED SETTLEMENT IS
          WARRANTED ................................................................................................................... 4
          A.        The Governing Standards. ...................................................................................... 4
          B.        The Proposed Settlement Provides Valuable Benefits to the Class. ....................... 6
          C.        Consideration of the Final Approval Factors Supports Preliminary Approval of
                    the Proposed Settlement. ......................................................................................... 6
                    1.         The Class Representative and Class Counsel Have Adequately
                               Represented the Class and the Settlement Was Reached at
                               Arm’s Length. ............................................................................................. 8
                    2.         The Relief Provided to the Class is Adequate. ......................................... 10

                                a.          The Costs, Risks, and Delay of Trial and Appeal. ....................... 11

                                b.          The Effectiveness of Any Proposed Method of Distributing
                                            Relief to the Class, Including the Method of Processing Class
                                            Member Claims, if Required. ...................................................... 14

                                c.          The Terms of Any Proposed Award of Attorneys’ Fees,
                                            Including Timing of Payment. ..................................................... 15

                                d.          There Are No Separate Agreements Relating to the Proposed
                                            Settlement. .................................................................................. 15
                    3.         The Settlement Treats Class Members Equitably Relative to
                               Each Other. ............................................................................................... 15
                    4.         The Settlement is Consistent with the Public Interest. ............................. 16
 V.       PROVISIONAL CERTIFICATION OF THE PROPOSED DIRECT PURCHASER
          NMOJ SETTLEMENT CLASS IS WARRANTED ........................................................ 16
          A.        The Proposed NMOJ Settlement Class Satisfies Rule 23(a). ............................... 17

                                                                       i
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                                              PageID.220              Page 5 of 33



                 1.         The Proposed NMOJ Settlement Class is Sufficiently Numerous............ 17
                 2.         There are Common Questions of Law and Fact. ...................................... 18
                 3.         Plaintiff’s Claims are Typical of Those of the Settlement Class. ............. 19
                 4.         Plaintiff Will Fairly and Adequately Protect the Interests of the
                            Settlement Class. ....................................................................................... 20
       B.        Plaintiff’s Claims Satisfy the Prerequisites of Rule 23(b)(3) for Settlement
                 Purposes. ............................................................................................................... 21
                 1.         Common Legal and Factual Questions Predominate. ............................... 21
                 2.         A Class Action is Superior to Other Methods of Adjudication. ............... 22
       C.        Plaintiff is Not Seeking Authorization to Send Notice at This Time. .................. 23
 VI.   CONCLUSION ................................................................................................................. 24




                                                                  ii
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                  PageID.221       Page 6 of 33



                          STATEMENT OF ISSUES PRESENTED

 1.    Whether the proposed settlement between Direct Purchaser Plaintiff Findlay Industries,

       Inc. (“Findlay” or “Plaintiff”) and Nidec Mobility Corporation (formerly known as Omron

       Automotive Electronics Co., Ltd.) (referred to herein as “NMOJ”), as set forth in the

       Settlement Agreement between the Direct Purchaser Plaintiff and NMOJ, is sufficiently

       fair, reasonable and adequate to warrant preliminary approval;

 2.    Whether the Court should provisionally certify an NMOJ Settlement Class under Rule

       23(a) and (b)(3) of the Federal Rules of Civil Procedure for purposes of the settlement only;

       and

 3.    Whether the Court should appoint Findlay as the representative for the proposed NMOJ

       Settlement Class, and the law firms of Freed Kanner London & Millen LLC; Kohn, Swift

       & Graf, P.C.; Preti, Flaherty, Beliveau & Pachios LLP; and Spector Roseman & Kodroff,

       P.C. as Class Counsel for the proposed NMOJ Settlement Class (“Settlement Class

       Counsel”).




                                                iii
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20               PageID.222    Page 7 of 33



     STATEMENT OF CONTROLLING OR MOST APPROPRIATE AUTHORITIES

 Amchem Prods., Inc. v. Windsor,
      521 U.S. 591 (1997)

 In re Automotive Parts Antitrust Litig., 12-MD-02311, 2:12-cv-00103, ECF No. 497 (E.D. Mich.
        June 20, 2016)

 Date v. Sony Electronics, Inc.,
        No. 07-15474, 2013 WL 3945981 (E.D. Mich. Jul. 31, 2013)

 Griffin v. Flagstar Bancorp, Inc.,
         No. 2:10-cv-10610, 2013 WL 6511860 (E.D. Mich. Dec. 12, 2013)

 In re Cardizem CD Antitrust Litig.,
        218 F.R.D. 508 (E.D. Mich. 2003)

 In re Delphi Corp. Sec., Deriv. & “ERISA” Litig.,
        248 F.R.D. 483 (E.D. Mich. 2008)

 In re Packaged Ice Antitrust Litig.,
        No. 08-MD-01952, 2010 WL 3070161 (E.D. Mich. Aug. 2, 2010)

 In re: Packaged Ice Antitrust Litig.,
         No. 08-MD-01952, 2011 WL 717519 (E.D. Mich. Feb. 22, 2011)

 In re Scrap Metal Antitrust Litig.,
         527 F.3d 517 (6th Cir. 2008)

 In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig.,
        722 F.3d 838 (6th Cir. 2013)

 Int’l Union, United Auto., Aerospace & Agric. Implement Workers of Am. v. Ford Motor Co.,
         No. 05-74730, 2006 WL 1984363 (E.D. Mich. July 13, 2006)

 Sheick v. Auto. Component Carrier LLC,
        No. 2:09-14429, 2010 WL 4136958 (E.D. Mich. Oct. 18, 2010)

 Sprague v. General Motors Corp.,
       133 F.3d 388 (6th Cir. 1998)

 In re Telectronics Pacing Sys. Inc.,
         137 F. Supp. 2d 985 (S.D. Ohio 2001)

 UAW v. General Motors Corp.,
       497 F.3d 615 (6th Cir. 2007)


                                                iv
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                       PageID.223    Page 8 of 33



 I.     INTRODUCTION

        Plaintiff, on behalf of a Settlement Class comprised of direct purchasers of Power

 Window Switches in the United States, has reached a settlement with NMOJ. Under the terms

 of the proposed settlement, NMOJ will pay $1,400,000. 1 NMOJ has also agreed to assist

 Plaintiff in the prosecution of the claims against the remaining Defendants should such

 cooperation be needed.2

        Plaintiff respectfully moves this Court for an Order preliminarily approving the proposed

 settlement with NMOJ and provisionally certifying the NMOJ Settlement Class. Plaintiff will seek

 authorization to disseminate notice to members of the proposed Settlement Class pursuant to a

 plan to be submitted to the Court in a separate motion at a later date.

 II.    BACKGROUND

        In July 2017, Plaintiff filed a class action lawsuit 3 on behalf of direct purchasers of

 Power Window Switches. 4 Plaintiff alleges that Defendants conspired to suppress and

 eliminate competition for Power Window Switches by agreeing to raise, fix, maintain, and/or

 stabilize prices, rig bids, and allocate markets and customers for Power Window Switches sold

 in the United States, in violation of federal antitrust laws. Plaintiff further alleges that because

 of the conspiracy, it and other direct purchasers of Power Window Switches were injured by

 paying more for those products than they would have paid in the absence of the alleged illegal




        1
          The Settlement Amount is subject to reduction based on valid and timely requests for
 exclusion. See Section III.B., infra.
        2
          The remaining Defendants are Toyo Denso Co. Ltd. and Weastec, Inc.
        3
          Findlay Industries, Inc. v. Panasonic Corporation et al., Case No. 2:17-cv-12338-
 MOB-MKM) (E.D. Mich.), ECF No. 1. Plaintiff filed an Amended Class Action Complaint in
 June 2018 (2:17-cv-12338, ECF No. 21).
        4
          “Power Window Switches” are “switches that raise or lower an automobile’s
 windows.”
                                                  1
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                     PageID.224      Page 9 of 33



 conduct. Plaintiff seeks recovery of treble damages, together with the costs of suit and

 attorney’s fees.

 III.   TERMS OF THE SETTLEMENT AGREEMENT

        After months of negotiations, Plaintiff reached a settlement with NMOJ on April 13, 2020.

 The Settlement Agreement (attached as Exhibit 1) was executed after arm’s-length and good-faith

 negotiations between experienced and sophisticated counsel. During the negotiations, the merits

 of the respective parties’ positions were discussed and evaluated. As part of the settlement

 negotiations, the parties communicated extensively, and Settlement Class Counsel analyzed

 information provided to them by Defendants, relevant industry data, information disclosed in the

 related criminal litigation, and other pertinent information.

        The settlement with NMOJ is the result of these good-faith negotiations, after factual

 investigation and legal analysis by experienced counsel, and is based upon the attorneys’ full

 understanding of the strengths and weaknesses of their claims and defenses and their clients’

 respective positions. Plaintiff believes that the proposed settlement is fair, reasonable and adequate

 for the proposed Settlement Class.

        The material terms of the proposed settlement are summarized below.

        A.      The Proposed Settlement Class

        Plaintiff and NMOJ seek certification of the NMOJ Settlement Class, which is defined as

 follows:

                All individuals and entities who purchased Power Window
                Switches in the United States directly from Defendants (or their
                subsidiaries or affiliates) from January 1, 2003 through April 13,
                2020. Excluded from the Settlement Class are Defendants, their
                present and former parent companies, subsidiaries and affiliates,
                federal governmental entities and instrumentalities of the federal
                government, and states and their subdivisions, agencies and
                instrumentalities.

                                                   2
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                   PageID.225    Page 10 of 33




 Exhibit 1 at ¶ 6

        The following entities are Defendants for purposes of the proposed Settlement Class

 definition: Toyo Denso Co. Ltd., Weastec, Inc., and Nidec Mobility Corporation. Exhibit 1 at ¶ 1.

        B.      The Settlement Amount

        The Settlement Amount is $1,400,000. 5 NMOJ will pay the settlement funds into an

 interest-bearing escrow account. Exhibit 1 at ¶¶ 20-22.6

        C.      Release

        The Settlement Agreement provides for the release by Plaintiff and the other members of

 the Settlement Class of certain claims against NMOJ and other “Releasees” (as defined in the

 Settlement Agreement) concerning anticompetitive conduct relating to Power Window Switches

 that were purchased in the United States directly from a Defendant.

        The release specifically excludes certain claims against NMOJ, including claims based

 upon indirect purchases of Power Window Switches; claims based on negligence, personal injury,

 or product defects; claims brought outside the United States or under laws other than those of the

 United States and relating to purchases of Power Window Switches outside the United States; and

 claims concerning any product other than Power Window Switches. Exhibit 1 at ¶ 17.




        5
          The Settlement Amount is subject to reduction, but in no event to less than $700,000,
 based on valid and timely requests for exclusion in accordance with the terms set forth in a
 confidential letter agreement that will be provided to the Court upon its request. After the
 deadline for opt-out requests and before the final approval hearing, Plaintiff’s Counsel will
 advise the Court about the impact, if any, that opt-outs have on the Settlement Amount.
        6
          NMOJ’s sales to members of the proposed Settlement Class remain in the case as a
 potential basis for joint and several liability and damages against the other Defendants and co-
 conspirators. Exhibit 1 at ¶ 56.
                                                    3
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                     PageID.226      Page 11 of 33



           D.     Cooperation

           This is a partial settlement of the claims in this litigation, as it is only with NMOJ. Toyo

 Denso Co. Ltd. and Weastec, Inc. are the remaining Defendants. To the extent necessary, NMOJ

 has agreed to assist Plaintiff in the prosecution of this litigation against the remaining Defendants

 by providing information potentially relevant to Plaintiff’s claims. Exhibit 1 at ¶¶ 38-40.

 IV.       PRELIMINARY          APPROVAL         OF     THE    PROPOSED         SETTLEMENT          IS
           WARRANTED

           A.     The Governing Standards.

           Approval of a class action settlement involves a three-step process: “(1) the court must

 preliminarily approve the proposed settlement, (2) members of the class must be given notice of

 the proposed settlement, and (3) after holding a hearing, the court must give its final approval of

 the settlement.” In re Automotive Parts Antitrust Litig., 12-MD-02311, 2:12-cv-00103, ECF No.

 497, at 8 (E.D. Mich. June 20, 2016) (quoting In re Telectronics Pacing Sys. Inc., 137 F. Supp. 2d

 985, 1026 (S.D. Ohio 2001)). See also In re Packaged Ice Antitrust Litig., No. 08-MD-01952,

 2010 WL 3070161, at *4 (E.D. Mich. Aug. 2, 2010); Manual For Complex Litig. (Fourth) § 21.63

 (2004).

           Recent amendments to Rule 23 (effective December 1, 2018) have codified the preliminary

 approval process. First, “[t]he parties must provide the court with information sufficient to enable

 it to determine whether to give notice of the proposal to the class.” Fed. R. Civ. P. 23(e)(1)(A).

 Notice “is justified by the parties’ showing that the court will likely be able to: (1) approve the

 proposal under Rule 23(e)(2); and (ii) certify the class for purposes of judgment on the proposal.”

 Fed. R. Civ. P. 23(e)(1)(B). The amended Rule 23(e) preliminary approval procedure is

 substantively the same as that previously approved in the Sixth Circuit and applied by this Court

 in prior Auto Parts Litigation settlements, namely a preliminary two-part determination that (1)

                                                    4
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                     PageID.227       Page 12 of 33



 the settlement is approvable and (2) the settlement class can be certified. See, e.g., In re Automotive

 Parts Antitrust Litig. (Wire Harness Cases), 2017 WL 469734, at *1 (E.D. Mich. Jan. 4, 2017)

 (granting preliminary approval upon making preliminary determinations that the settlement was

 approvable and a settlement class could be certified); Packaged Ice, 2010 WL 3070161 at *4

 (determining “whether the proposed settlement has the ‘potential’ for final approval and …

 whether there is reason enough to notify class members and to proceed with a fairness hearing”)

 (quoting Gautreaux v. Pierce, 690 F.2d 616, 621 n. 3 (7th Cir. 1982)).

        The court “bases its preliminary approval of a proposed settlement upon its familiarity with

 the issues and evidence of the case as well as the arms-length nature of the negotiations prior to

 the settlement.” In re Telectronics Pacing Sys. Inc., 137 F. Supp. 2d 985, 1026 (S.D. Ohio 2001).

 “If the proposed settlement appears to be the product of serious, informed, non-collusive

 negotiations, has no obvious deficiencies, does not improperly grant preferential treatment to class

 representatives or segments of the class, and falls with[in] the range of possible approval, then the

 Court should direct that notice be given to the class members of a formal fairness hearing, at which

 evidence may be presented in support of and in opposition to the settlement.” Telectronics, 137

 F. Supp. 2d at 1015 (quoting Manual for Complex Litig. (Second) §30.44 (1985)); Int’l Union,

 United Auto., Aerospace & Agric. Implement Workers of Am. v. Ford Motor Co., No. 05-74730,

 2006 WL 1984363, at *4 (E.D. Mich. July 13, 2006). A proposed settlement falls within the “range

 of possible approval” under Rule 23(e) where there is a conceivable basis for presuming that it

 will meet the more rigorous standards applied for final approval. The standard for final approval

 of a class action settlement is whether the proposed settlement is fair, reasonable and adequate.

 Fed. R. Civ. P. 23(e)(2); In re Delphi Corp. Sec., Deriv. & “ERISA” Litig., 248 F.R.D. 483, 495-

 96 (E.D. Mich. 2008). The final determination must await the final hearing where the fairness,


                                                   5
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                   PageID.228      Page 13 of 33



 reasonableness and adequacy of the settlement are assessed under the applicable final approval

 factors. See In re Linerboard Antitrust Litig., 292 F. Supp. 2d 631, 638 (E.D. Pa. 2003).

        B.      The Proposed Settlement Provides Valuable Benefits to the Class.

        The settlement provides for a cash payment by NMOJ of $1,400,000. The settlement

 amount constitutes a meaningful recovery and reflects consideration of information obtained

 through Settlement Class Counsel’s factual investigation and legal analysis.

        Another important aspect of the settlement is the cooperation that NMOJ has agreed to

 provide. See, e.g., Automotive Parts, 2:12-cv-00103, ECF No. 497, at 11 (“Of great importance

 in the Court’s assessment is the provision in the Settlements requiring discovery cooperation of

 certain Settling Defendants.”). Cooperation is a “substantial benefit” to the class when settling

 with fewer than all defendants. Linerboard, 292 F. Supp. 2d at 643. The cooperation to be provided

 by NMOJ under the Settlement Agreement provides just such a substantial benefit to the class. In

 re Packaged Ice Antitrust Litig., No 08-MD-1952, 2011 WL 717519, at *10 (E.D. Mich. Feb. 22,

 2011); In re Pressure Sensitive Labelstock Antitrust Litig., 584 F. Supp. 2d 697, 702 (M.D. Pa.

 2008) (“the benefit of obtaining the cooperation of the Settling Defendants tends to offset the fact

 that they would be able to withstand a larger judgment”).

        C.      Consideration of the Final Approval Factors Supports Preliminary Approval
                of the Proposed Settlement.

        Fed. R. Civ. P. 23(e)(2) provides that a court may approve a settlement that would bind

 class members only after a hearing and finding that the settlement is “fair, reasonable, and

 adequate.” See Packaged Ice, 2011 WL 717519, at *8. As noted above, the Court is not required

 at the preliminary approval stage to determine whether it will grant final approval of the proposed

 settlement, only that it is likely that it would. Here, initial consideration of the final approval

 factors supports preliminary approval of the settlement.

                                                  6
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                    PageID.229        Page 14 of 33



        The 2018 amendments to Rule 23(e) set forth a list of factors for a court to consider before

 approving a proposed settlement as “fair, reasonable, and adequate.” The factors are whether:

                (A) the class representatives and class counsel have adequately
                    represented the class;

                (B) the proposal was negotiated at arm’s length;


                (C) the relief provided for the class is adequate, taking into account:


                        (i)     the costs, risks, and delay of trial and appeal;

                        (ii)    the effectiveness of any proposed method of distributing relief to
                                the class, including the method of processing class-member claims;

                        (iii)   the terms of any proposed award of attorney’s fees, including
                                timing of payment; and

                        (iv)    any agreement required to be identified under Rule 23(e)(3); and

                (D) the proposal treats class members equitably relative to each other.

 Fed. R. Civ. P. 23(e)(2).

        Historically, courts in the Sixth Circuit have considered factors comparable to those in Rule

 23(e)(2) in determining whether a settlement should be approved. See In re Automotive Parts

 Antitrust Litig., No. 12-md-02311, 2016 WL 9280050, at *5 (E.D. Mich. Nov. 28, 2016)

 (considering “(1) the risk of fraud or collusion; (2) the complexity, expense and likely duration of

 the litigation; (3) the amount of discovery engaged in by the parties; (4) the likelihood of success

 on the merits; (5) the opinions of class counsel and class representatives; (6) the reaction of absent

 class members; and (7) the public interest”). Accord UAW v. Gen. Motors Corp., 497 F.3d 615,

 631 (6th Cir. 2007); Griffin v. Flagstar Bancorp, Inc., No. 2:10-cv-10610, 2013 WL 6511860, at

 *3 (E.D. Mich. Dec. 12, 2013) ; In re Polyurethane Foam Antitrust Litig., No. 1:10-MD-2196,

 2015 WL 1639269, at *3 (N.D. Ohio Feb. 26, 2015), appeal dismissed (Dec. 4, 2015). The

                                                   7
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                   PageID.230       Page 15 of 33



 Advisory Committee Notes to Rule 23 acknowledge these judicially created standards, explaining

 that the newly enumerated Rule 23(e) factors are “core concerns” in every settlement and were not

 intended to displace a court’s consideration of other relevant factors in a particular case. Fed. R.

 Civ. P. 23 Advisory Committee Note (2018 Amendment).

        Accordingly, Plaintiff will address the “fair, reasonable and adequate” factors under Rule

 23(e)(2) and the Sixth Circuit’s and this Court’s prior preliminary approval decisions. A review of

 the factors supports preliminary approval of the NMOJ settlement.

                1. The Class Representative and Class Counsel Have Adequately
                   Represented the Class and the Settlement Was Reached at Arm’s Length.

        The first two factors of Rule 23(e)(2) (adequate representation by the class representative

 and class counsel and whether the settlement was reached at arm’s length) are procedural and focus

 on the history and conduct of the litigation and settlement negotiations. Fed. R. Civ. P. 23 Advisory

 Committee Note. Relevant considerations may include the experience and expertise of plaintiff’s

 counsel, the quantum of information available to counsel negotiating the settlement, the stage of

 the litigation and amount of discovery taken, the pendency of other litigation concerning the

 subject matter, the length of the negotiations, whether a mediator or other neutral facilitator was

 used, the manner of negotiation, whether attorney’s fees were negotiated with the defendant and

 if so how they were negotiated and their amount, and other factors that may demonstrate the

 fairness of the negotiations. Id.

        The Plaintiff and Settlement Class Counsel have adequately represented the Proposed

 Settlement Class in connection with the NMOJ settlement, and the litigation in general. The

 Plaintiff’s interests are the same as those of the Settlement Class members, and Settlement Class

 Counsel have extensive experience in handling class action antitrust and other complex litigation.

 They have represented the direct purchaser plaintiffs from the inception of the Automotive Parts
                                                  8
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                 PageID.231      Page 16 of 33



 Antitrust Litigation and negotiated this settlement at arm’s length with well-respected and

 experienced counsel for NMOJ. There is a presumption that settlement negotiations were

 conducted in good faith and that the resulting agreement was reached without collusion. Griffin,

 2013 WL 6511860, at *3; Packaged Ice, 2011 WL 717519, at *12; Ford, 2006 WL 1984363, at

 *26; Sheick v. Automotive Component Carrier LLC, No. 09-14429, 2010 WL 3070130, at *19-20

 (E.D. Mich. Aug. 02, 2010). Settlements reached by experienced counsel that result from arm’s-

 length negotiations are entitled to deference from the court. Dick v. Sprint Commc’ns, 297 F.R.D.

 283, 296 (W.D. Ky. 2014) (“Giving substantial weight to the recommendations of experienced

 attorneys, who have engaged in arms-length settlement negotiations, is appropriate....”) (quoting

 In re Countrywide Fin. Corp. Customer Data Sec. Breach Litig., No. 3:08–MD01998, 2010 WL

 3341200, at *4 (W.D. Ky. Aug. 23, 2010)); accord In re Southeastern Milk Antitrust Litig., 2:07-

 CV-208, 2013 WL 2155379, at *5 (E.D. Tenn. May 17, 2013); In re Auto. Refinishing Paint

 Antitrust Litig., 617 F. Supp. 2d. 336, 341 (E.D. Pa. 2007).

        The negotiations that led to the settlement were at all times conducted at arm’s length and

 took months to complete. Although there has been no formal discovery in this action, relevant

 information about the Power Window Switches conspiracy was obtained from Defendants and

 through Settlement Class Counsel’s investigation. 7 This information and Settlement Class

 Counsel’s legal analysis allowed Settlement Class Counsel to evaluate not only the strengths and



        7
          Although the amount of discovery completed is a factor to be considered in the
 settlement approval process, there is no baseline amount of discovery required to satisfy this
 factor. Packaged Ice, 2010 WL 3070161, at *5-6. The “question is whether the parties had
 adequate information about their claims.” Griffin, 2013 WL 6511860, at *4 (quoting In re
 Global Crossing Sec. & ERISA Litig., 225 F.R.D. 436, 458 (S.D.N.Y.2004)). Accord In re
 Packaged Ice Antitrust Litig., No. 08-MD-01952, 2011 WL 6209188, at *13 (E.D. Mich. Dec.
 13, 2011) (absence of formal discovery not an obstacle to settlement approval).

                                                  9
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                  PageID.232     Page 17 of 33



 weaknesses of the legal case, but also the potential value of the promised cooperation by NMOJ.

 Based on this information, Settlement Class Counsel believe that the proposed settlement with

 NMOJ is fair, reasonable, and in the best interests of the Settlement Class, and their opinion

 supports both preliminary (and final) approval of the settlement.8

        Because the proposed settlement was negotiated at arm’s length by experienced counsel

 knowledgeable about the facts and the law, consideration of this factor fully supports preliminary

 approval of the settlement.

                2.   The Relief Provided to the Class is Adequate.

        The relief provided to the class consists of a cash payment by NMOJ of $1,400,000,

 together with cooperation in the continued prosecution of the claims against any remaining non-

 settling Defendants. Settlement Class Counsel believe that the cash and cooperation is adequate

 relief for the Settlement Class.

        Generally, in evaluating a proposed class settlement, the court does “not decide the merits

 of the case or resolve unsettled legal questions.” Carson v. Am. Brands, Inc., 450 U.S. 79, 88 n.

 14 (1981). There are two reasons for this. First, the object of settlement is to avoid the

 determination of contested issues, so the approval process should not be converted into an

 abbreviated trial on the merits. Van Horn v. Trickey, 840 F.2d 604, 607 (8th Cir. 1988). Second,

 “[b]eing a preferred means of dispute resolution, there is a strong presumption by courts in favor

 of settlement.” Telectronics, 137 F. Supp. 2d at 1008-09 (citing Manual (Third) § 30.42). This is

 particularly true in the case of class actions. Berry v. Sch. Dist. of City of Benton Harbor, 184

 F.R.D. 93, 97 (W.D. Mich. 1998).



        8
         There was no negotiation of attorney’s fees. At an appropriate time, Plaintiff’s
 counsel will file a motion seeking an award attorney’s fees and expenses.
                                               10
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                    PageID.233       Page 18 of 33



        Both the Sixth Circuit and courts in the Eastern District of Michigan “have recognized that

 the law favors the settlement of class action lawsuits.” See, e.g., Automotive Parts, 2:12-cv-00103,

 ECF No. 497, at 11 (quoting Griffin v. Flagstar Bancorp, Inc., No. 2:10-cv-10610, 2013 WL

 6511860, at *2 (E.D. Mich. Dec. 12, 2013)). Accord Sims v. Pfizer, Inc., No. 1:10-cv-10743, 2016

 WL 772545, at *6 (E.D. Mich. Feb. 24, 2016). A court’s inquiry on final approval is whether the

 proposed settlement is “fair, adequate, and reasonable to those it affects and whether it is in the

 public interest.” Lessard v. City of Allen Park, 372 F. Supp. 2d 1007, 1009 (E.D. Mich. 2005)

 (citing Williams v. Vukovich, 720 F.2d 909, 921-23 (6th Cir. 1983)); Olden v. Gardner, 294 Fed.

 Appx. 210, 217 (6th Cir. 2008). This determination requires consideration of “whether the interests

 of the class as a whole are better served if the litigation is resolved by the settlement rather than

 pursued.” In re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 522 (E.D. Mich. 2003); Sheick v.

 Auto. Component Carrier LLC, No. 2:09-cv-14429, 2010 WL 4136958, at *14-15 (E.D. Mich.

 Oct. 18, 2010).

                        a. The Costs, Risks, and Delay of Trial and Appeal.

        When considering the adequacy of the relief to the class in determining the fairness of a

 class action settlement, the court should assess it “with regard to a ‘range of reasonableness,’ which

 ‘recognizes the uncertainties of law and fact in any particular case and the concomitant risks and

 costs inherent in taking any litigation to completion.’” Sheick, 2010 WL 4136958, *15 (quoting

 IUE-CWA v. General Motors Corp., 238 F.R.D. 583, 594 (E.D. Mich. 2006)); Ford, 2006 WL

 1984363, at *21; Ford v. Fed.-Mogul Corp., No. 2:09-cv-14448, 2015 WL 110340, at *6 (E.D.

 Mich. Jan. 7, 2015). These risks must be weighed against the settlement consideration: here the

 certainty of a cash payment of $1,400,000 plus cooperation if needed, which is valuable to the

 Settlement Class members as they continue to litigate against the remaining non-settling


                                                  11
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                     PageID.234       Page 19 of 33



 Defendants. See Automotive Parts, 2:12-cv-00103, ECF No. 497, at 12 (“cooperation strongly

 militates toward approval” of the settlements) (quoting Linerboard, 292 F. Supp. 2d 643).

         Settlement Class Counsel believe that the settlement is an excellent result. Weighing the

 settlement’s benefits against the risks and costs of continued litigation tilts the scale toward

 approval. See Griffin, 2013 WL 6511860, at *4; Packaged Ice, 2011 WL 717519, at *9. Plaintiff

 is optimistic about the likelihood of ultimate success in this case, but success is not certain. As this

 Court has previously noted, success is not guaranteed even in those instances where a settling

 defendant has pleaded guilty in a criminal proceeding brought by the Department of Justice. That

 is because, among other things, the DOJ is not required to prove class-wide impact or damages,

 both of which require complex and expensive expert analyses, and the outcome of litigating those

 issues is uncertain. Automotive Parts, 2:12-cv-00103, ECF No. 497, at 11.

         NMOJ is represented by highly experienced and competent counsel. NMOJ undoubtedly

 would deny Plaintiff’s allegations of liability and damages, vigorously oppose Plaintiff’s motion

 for class certification, and assert a number of defenses. Plaintiff believes NMOJ is prepared to

 defend this case through trial and appeal. Risk is inherent in any litigation, and this is particularly

 true with respect to class actions. So, while optimistic about the outcome of this litigation, Plaintiff

 must acknowledge the risk that NMOJ could prevail with respect to certain legal or factual issues,

 which could reduce or eliminate any potential recovery.

         “Settlements should represent ‘a compromise which has been reached after the risks,

 expense and delay of further litigation have been assessed.’” Cardizem, 218 F.R.D. at 523 (quoting

 Vukovich, 720 F.2d at 922). “[T]he prospect of a trial necessarily involves the risk that Plaintiffs

 would obtain little or no recovery.” Id. at 523. This is particularly true for class actions, which are




                                                   12
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                     PageID.235       Page 20 of 33



 “inherently complex.” Telectronics, 137 F. Supp. 2d at 1013 (settlement avoids the costs, delays,

 and multitude of other problems associated with complex class actions).

         Two non-settling Defendants remain in the case, so it is not appropriate to discuss with any

 specificity Settlement Class Counsel’s analysis of the risks of litigation as those Defendants could

 seek to use any such disclosures against Plaintiff going forward. Settlement Class Counsel believe

 that at this point it is sufficient to state that complex antitrust litigation of this scope has certain

 inherent risks that the settlement at least partially negates.

         In deciding whether a proposed settlement warrants approval, “[t]he Court should also

 consider the judgment of counsel and the presence of good faith bargaining between the

 contending parties.” Delphi, 248 F.R.D. at 498. Counsel’s judgment “that settlement is in the best

 interests of the class ‘is entitled to significant weight, and supports the fairness of the class

 settlement.’” Packaged Ice, 2011 WL 717519, at *11 (quoting Sheick, 2010 WL 4136958, at *18);

 Fed.-Mogul Corp., 2015 WL 110340, at *9. “In the absence of evidence of collusion (there is none

 here) this Court ‘should defer to the judgment of experienced counsel who has competently

 evaluated the strength of his proofs.’” Date v. Sony Electronics, Inc., No. 07-15474, 2013 WL

 3945981, at *9 (E.D. Mich. Jul. 31, 2013) (quoting Vukovich, 720 F.2d at 922–23).

         Settlement Class Counsel have extensive experience in handling class action antitrust and

 other complex litigation. They have represented the direct purchaser plaintiffs from the inception

 of the Automotive Parts Antitrust Litigation and negotiated this settlement at arm’s length with

 well-respected and experienced counsel for NMOJ. Settlement Class Counsel believe that the

 proposed settlement eliminates the risks, expense and delay with respect to a recovery from NMOJ,

 ensures a substantial payment to the Settlement Class, and provides the Settlement Class with




                                                   13
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                     PageID.236       Page 21 of 33



 cooperation that will be used to pursue the claims against the remaining non-settling Defendants.

 This factor also supports preliminary approval of the proposed settlement.

                         b. The Effectiveness of Any Proposed Method of Distributing
                            Relief to the Class, Including the Method of Processing Class
                            Member Claims, if Required.

         This case does not present any difficulties in identifying claimants or distributing

 settlement proceeds. Consistent with the practice in previously approved Automotive Parts

 Antitrust Litigation direct purchaser settlements, Settlement Class Counsel presently intend to

 propose that the net settlement funds be distributed pro rata to approved claimants. Claims will be

 processed using a settlement claims administrator to review claim forms, to assist Settlement Class

 Counsel in making recommendations to the Court concerning the disposition of those claims, and

 to mail checks to approved claimants for their pro-rata shares of the net settlement funds.

         As a general rule, a plan of allocation that reimburses class members based on the type and

 extent of their injuries is a reasonable one. In re Ikon Office Solutions, Inc., Sec. Litig., 194 F.R.D.

 166, 184 (E.D. Pa. 2000); Smith v. MCI Telecoms Corp., No. Civ. A. 87-2110-EEO, 1993 WL

 142006, at *2 (D. Kan. April 28, 1993); 4 Alba Conte & Herbert Newberg, Newberg on Class

 Actions, §12.35, at 350 (4th ed. 2002) (“Newberg”) (noting that pro-rata allocation of a settlement

 fund “is the most common type of apportionment of lump sum settlement proceeds for a class of

 purchasers” and “has been accepted and used in allocating and distributing settlement proceeds in

 many antitrust class actions”). This Court, and numerous others, have approved similar pro-rata

 distribution plans. See, e.g., 2:12-cv-00601, ECF No. 172; 2;12-cv-00101, ECF No. 572). This

 factor supports preliminary approval.




                                                   14
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                     PageID.237       Page 22 of 33



                         c. The Terms of Any Proposed Award of Attorneys’ Fees, Including
                            Timing of Payment.

         The Settlement Agreement provides that attorneys’ fees shall be paid solely out of the

 settlement funds subject to court approval, and that final approval of the settlement is not

 contingent on the outcome of any petition for attorneys’ fees. Exhibit 1 at ¶¶ 30-31. Settlement

 Class Counsel intend to seek attorney’s fees of approximately 30% of the settlement funds,

 consistent with previous fee petitions and awards approved by this Court in the Automotive Parts

 Antitrust Litigation. This factor supports preliminary approval.

                         d. There Are No Separate Agreements Relating to the Proposed
                            Settlement.

         The Settlement Agreement reflects all of the agreements and understandings relating to the

 proposed settlement, and there is no separate agreement that would affect the settlement amount,

 the eligibility of class members to participate in the settlement or exclude themselves from it, or

 the treatment of class member claims. This factor is therefore neutral.

                 3.      The Settlement Treats Class Members Equitably Relative to Each
                         Other.

         Class members will be treated equitably relative to each other in terms of their eligibility

 for a pro-rata portion of the settlement funds and their right to opt-out. Likewise, each class

 member gives the same releases.

         The Agreement does contemplate that Settlement Class Counsel may seek an incentive

 award for the class representative, as has been done in other cases. Such awards are justified as an

 incentive and reward for the efforts that lead plaintiffs take on behalf of the class. Hadix v. Johnson,

 322 F.3d 895, 897 (6th Cir. 2003). The settlement was provided to the class representative for its

 review and approval without any discussion of incentive awards, which evinces that the prospect

 of such an award was not the reason the representative plaintiff approved it. Hillson v. Kelly Servs.
                                                   15
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                     PageID.238       Page 23 of 33



 Inc., 2017 WL 279814, at *6 (E.D. Mich. 2017). Plaintiff submits that this factor supports

 preliminary approval.

                 4.      The Settlement is Consistent with the Public Interest.

         “[T]here is a strong public interest in encouraging settlement of complex litigation and

 class action suits because they are ‘notoriously difficult and unpredictable’ and settlement

 conserves judicial resources.” Cardizem, 218 F.R.D. at 530 (quoting Granada Invs. Inc. v. DWG

 Corp., 962 F. 2d 1203, 1205 (6th Cir. 1992). Accord Griffin, 2013 WL 6511860, at *5; Packaged

 Ice, 2011 WL 717519, at *12. Plaintiff submits that there is no countervailing public interest that

 provides a reason to disapprove the proposed settlement. Griffin, 2013 WL 6511860, at *5. This

 factor also supports approval.

         Consideration of the above factors supports preliminary approval of the proposed NMOJ

 settlement. Settlement Class Counsel respectfully submit that the proposed settlement is in the best

 interests of the Settlement Class and should be preliminarily approved.

 V.      PROVISIONAL CERTIFICATION OF THE PROPOSED DIRECT PURCHASER
         NMOJ SETTLEMENT CLASS IS WARRANTED

         Rule 23 as amended now explicitly requires the Court to determine whether it is likely to

 be able to certify the proposed settlement class for purposes of judgment on the settlement

 proposal. Fed. R. Civ. P. 23(e)(1)(B). It is well established that a class may be certified for purposes

 of settlement. See, e.g., Amchem Prods., Inc. v. Windsor, 521 U.S. 591 (1997); Automotive Parts,

 2:12-cv-00103, ECF No. 497, at 24. At this juncture, the Court need only decide that certification

 of the proposed NMOJ Settlement Class is “likely” in order to justify sending notice to Settlement

 Class members. Plaintiff will later seek final approval of the Settlement Class for purposes of the

 settlement. See Ford, 2006 WL 1984363, at *3, *18; Cardizem, 218 F.R.D. at 516-17. As it did



                                                   16
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                     PageID.239       Page 24 of 33



 with its preliminary approval analysis, Plaintiff will address the factors for final certification here.

 See Thacker v. Chesapeake Appalachia, LLC, 259 F.R.D. 262, 266-70 (E.D. Ky. 2009).9

         As demonstrated below, the Settlement Class meets all of the requirements of Rule 23(a)

 as well as the requirements of Rule 23(b)(3) for settlement purposes, and therefore it is likely that

 the Court will be able to certify the proposed NMOJ Settlement Class

         A.      The Proposed NMOJ Settlement Class Satisfies Rule 23(a).

         Certification of a class requires meeting the requirements of Fed. R. Civ. P. 23(a) and one

 of the subsections of Rule 23(b). In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig.,

 722 F.3d 838, 850-51 (6th Cir. 2013); Griffin, 2013 WL 6511860, at *5; Ford, 2006 WL 1984363,

 at *19 (citing Sprague v. General Motors Corp., 133 F.3d 388, 397 (6th Cir. 1998)). Certification

 is appropriate under Rule 23(a) if: (1) the class is so numerous that joinder of all members is

 impracticable; (2) there are questions of law and fact common to the class; (3) the claims or

 defenses of the representative parties are typical of the claims or defenses of the class; and (4) the

 representative parties will fairly and adequately protect the interests of the class. Griffin, 2013 WL

 6511860, at *5; Date, 2013 WL 3945981, at *3.

                 1.      The Proposed NMOJ Settlement Class is Sufficiently Numerous.

         Class certification under Rule 23(a)(1) is appropriate where a class contains so many

 members that joinder of all would be “impracticable.” Fed. R. Civ. P. 23(a)(1). There is no strict

 numerical test to satisfy the numerosity requirement; the most important factor is whether joinder

 of all the parties would be impracticable for any reason. Whirlpool, 722 F.3d at 852 (noting that a




         9
          Paragraph 10 of the proposed NMOJ Preliminary Approval Order provides that
 provisional certification of the Settlement Class will be without prejudice to the rights of any
 Defendant to contest certification of any other class proposed in these coordinated actions. See
 Packaged Ice, 2011 WL 717519, at *7.
                                                17
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                   PageID.240      Page 25 of 33



 “substantial” number of class members satisfies numerosity). Moreover, numerosity is not

 determined solely by the size of the class, but also by the geographic location of class members.

 Marsden v. Select Medical Corp., 246 F.R.D. 480, 484 (E.D. Pa. 2007).

        Here, Settlement Class Counsel believe that there are numerous class members

 geographically dispersed throughout the United States. Thus, joinder of all Settlement Class

 members would be impracticable, satisfying Rule 23(a)(1).

                2.      There are Common Questions of Law and Fact.

        Fed. R. Civ. P. 23(a)(2) requires that a proposed class action involve “questions of law or

 fact common to the class.” “We start from the premise that there need be only one common

 question to certify a class,” Whirlpool, 722 F.3d at 853, and “the resolution of [that common issue]

 will advance the litigation.” Sprague, 133 F.3d at 397. Accord Barry v. Corrigan, 79 F. Supp. 3d

 712, 731 (E.D. Mich. 2015); Exclusively Cats Veterinary Hosp. v. Anesthetic Vaporizer Servs.,

 Inc., No. 10-cv-10620, 2010 WL 5439737, at * 3 (E.D. Mich. Dec. 27, 2010) (“[T]here need be

 only a single issue common to all members of the class”) (citing In re Am. Med. Sys., Inc., 75 F.3d

 1069, 1080 (6th Cir. 1996)).

        It has long been the case that “allegations concerning the existence, scope and efficacy of

 an alleged conspiracy present questions adequately common to class members to satisfy the

 commonality requirement.” In re Flat Glass Antitrust Litig., 191 F.R.D 472, 478 (W.D. Pa. 1999)

 (citing 4 NEWBERG ON CLASS ACTIONS, § 18.05-15 (3d ed. 1992)). Here, whether Defendants

 entered into an agreement to artificially fix prices of Power Window Switches is a factual question

 common to all members of the Settlement Class because it is an essential element of proving an

 antitrust violation. See, e.g., Automotive Parts, 2:12-cv-00103, ECF No. 497, at 25. Common legal

 questions include whether, if such an agreement was reached, Defendants violated the antitrust


                                                 18
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                    PageID.241       Page 26 of 33



 laws and the impact on Class members. Packaged Ice, 2011 WL 717519, at *6 (holding

 commonality satisfied by questions concerning “whether Defendants conspired to allocate

 territories and customers and whether their unlawful conduct caused Packaged Ice prices to be

 higher than they would have been absent such illegal behavior and whether the conduct caused

 injury to the Class Members”). “Indeed, consideration of the conspiracy issue would, of necessity

 focus on defendants’ conduct, not the individual conduct of the putative class members.” Flat

 Glass, 191 F.R.D. at 484. Because there are common legal and factual questions related to potential

 liability, the commonality requirement of Rule 23(a)(2) is met.

                3.      Plaintiff’s Claims are Typical of Those of the Settlement Class.

        Rule 23(a)(3) requires that “the claims or defenses of the representative parties [be] typical

 of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “If there is a strong similarity of

 legal theories, the requirement [of typicality] is met, even if there are factual distinctions among

 named and absent class members.” Griffin, 2013 WL 6511860, at *6 (quoting Ford Motor, 2006

 WL 1984363, at *19); Date, 2013 WL 3945981, at *3.

        “Typicality is met if the class members’ claims are ‘fairly encompassed by the named

 plaintiffs’ claims.’” Whirlpool, 722 F.3d at 852 (quoting Sprague, 133 F.3d at 399). Here,

 Plaintiff’s claims arise from the same course of conduct as the claims of the other members of the

 proposed Settlement Class, namely, the Defendants’ alleged violations of the antitrust laws.

 Plaintiff and the Settlement Class are proceeding on the same legal claim and same alleged

 violation of Section 1 of the Sherman Antitrust Act. See UAW, 497 F.3d at 625; Barry, 2015 WL

 136238, at *13. Accordingly, the Rule 23(a)(3) typicality requirement is satisfied.




                                                  19
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                     PageID.242       Page 27 of 33



                4.      Plaintiff Will Fairly and Adequately Protect the Interests of the
                        Settlement Class.

        Rule 23(a)(4) requires that the class representative fairly and adequately protect the

 interests of the class. “There are two criteria for determining whether the representation of the class

 will be adequate: 1) the representative must have common interests with unnamed members of the

 class; and 2) it must appear that the representatives will vigorously prosecute the interests of the

 class through qualified counsel.” Sheick, 2010 WL 3070130, at *3 (quoting Senter v. Gen. Motors

 Corp., 532 F.2d 511, 524-25 (6th Cir. 1976)).

        These requirements are met here. The interests of the proposed representative of the NMOJ

 Settlement Class, Plaintiff Findlay Industries, Inc., are the same as those of other Settlement Class

 members. Plaintiff is a direct purchaser of Power Window Switches from one or more of the

 Defendants in the United States. Plaintiff and the other Settlement Class members claim that they

 were injured as a result of the alleged conspiracy and seek to prove that Defendants violated the

 antitrust laws. Plaintiff’s interests are thus aligned with those of the NMOJ Settlement Class.

        Moreover, Plaintiff has retained qualified and experienced counsel to pursue this action.10

 Settlement Class Counsel vigorously represented Plaintiff and the Settlement Class in the

 settlement negotiations with the Settling Defendants and have vigorously prosecuted this action.

 Adequate representation under Rule 23(a)(4) is therefore satisfied.




        10
           Rule 23(g) requires the court to examine the capabilities and resources of class
 counsel to determine whether they will provide adequate representation to the class. The Court
 previously appointed Freed Kanner London & Millen LLC; Kohn, Swift & Graf, P.C.; Preti,
 Flaherty, Beliveau & Pachios LLP; and Spector Roseman & Kodroff, P.C. as Interim Co-Lead
 Counsel in this case and all other Automotive Parts Antitrust Litigation direct purchaser cases.
 They submit that, for the same reasons that the Court appointed them to those positions, their
 appointment as Co-Lead Settlement Class Counsel is appropriate.

                                                   20
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                    PageID.243       Page 28 of 33



        B.      Plaintiff’s Claims Satisfy the Prerequisites of Rule 23(b)(3) for Settlement
                Purposes.

        In addition to satisfying Rule 23(a), Plaintiff must show that the putative class falls under

 at least one of the three subsections of Rule 23(b). Here, the Settlement Class qualifies under Rule

 23(b)(3), which authorizes class certification if “[1] questions of law or fact common to the

 members of the class predominate over any questions affecting only individual members, and…

 [2] a class action is superior to other available methods for the fair and efficient adjudication of

 the controversy.” In re Scrap Metal Antitrust Litig., 527 F.3d 517, 535 (6th Cir. 2008); Hoving v.

 Lawyers Title Ins. Co., 256 F.R.D. 555, 566 (E.D. Mich. 2009).

                1.      Common Legal and Factual Questions Predominate.

        The Rule 23(b)(3) requirement that common issues predominate ensures that a proposed

 class is “sufficiently cohesive to warrant certification.”       Amchem, 521 U.S. at 623. The

 predominance requirement is met where “the issues in the class action that are subject to

 generalized proof, and thus applicable to the class as a whole, . . . predominate over those issues

 that are subject only to individualized proof.” Beattie v. CenturyTel, Inc., 511 F.3d 554, 564 (6th

 Cir. 2007) (citation omitted).

        Courts have repeatedly recognized that horizontal price-fixing cases are particularly well-

 suited for class certification because proof of the conspiracy is a common, predominating question.

 See, e.g., Automotive Parts, 2:12-cv-00103, ECF No. 497, at 27; Scrap Metal, 527 F.3d at 535;

 Packaged Ice, 2011 WL 717519, at 6; In re Southeastern Milk Antitrust Litig., No. 2:07-cv-208,

 2010 WL 3521747, at *5, 9-11 (E.D. Tenn. Sept. 7, 2010). Affirming class certification in Scrap

 Metal, the Sixth Circuit observed that the “district court found that the ‘allegations of price-fixing

 and market allocation …will not vary among class members’…. Accordingly, the court found that



                                                  21
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                   PageID.244       Page 29 of 33



 the ‘fact of damages’ was a question common to the class even if the amount of damages sustained

 by each individual class member varied.” 527 F.3d at 535 (emphasis in original).

        In this case the same core set of operative facts and theory of liability apply across the

 Settlement Class. As discussed above, whether Defendants entered into an illegal agreement to

 artificially fix prices of Power Window Switches is a question common to all Settlement Class

 members because it is an essential element of proving an antitrust violation. Common questions

 also include whether, if such an agreement was reached, Defendants violated the antitrust laws,

 and whether Defendants’ acts caused anticompetitive effects. See, e.g., Packaged Ice, 2011 WL

 717519, at *6. If Plaintiff and the other members of the Settlement Class were to bring their own

 individual actions, they would each be required to prove the same wrongdoing by Defendants in

 order to establish liability. Therefore, common proof of Defendants’ violations of antitrust law will

 predominate.

                 2.     A Class Action is Superior to Other Methods of Adjudication.

        Rule 23(b)(3) lists factors to be considered in determining the superiority of proceeding as

 a class action compared to individual methods of adjudication: (1) the interests of the members of

 the class in individually controlling the prosecution of separate actions; (2) the extent and nature

 of other pending litigation about the controversy by members of the class; (3) the desirability of

 concentrating the litigation in a particular forum; and (4) the difficulties likely to be encountered

 in management of the class action. Fed. R. Civ. P. 23(b)(3).

        All Power Window Switches litigation has been centralized in this Court. If a

 Settlement Class member wants to control its own litigation, it can request exclusion from the

 Settlement Class. Thus, consideration of factors (1) - (3) demonstrates the superiority of a

 class action.


                                                  22
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                    PageID.245    Page 30 of 33



        With respect to factor (4), in Amchem, 521 U.S. at 620, the Court explained that when

 a court is asked to certify a settlement-only class it need not consider the difficulties in

 managing a trial of the case because the settlement will end the litigation without a trial. See

 Cardizem, 218 F.R.D. at 517.

        In addition, even though the Settlement Class is not composed of small retail

 purchasers, “[g]iven the complexities of antitrust litigation, it is not obvious that all members

 of the class could economically bring suits on their own.” In re Cardizem CD Antitrust Litig,

 200 F.R.D. 297, 325 (E.D. Mich. 2007) (quoting Paper Systems Inc. v. Mitsubishi Corp., 193

 F.R.D. 601, 605 (E.D. Wisc. 2000)). Moreover, by proceeding as a class action, both judicial

 and private resources will be more efficiently utilized to resolve the predominating common

 issues, which will bring about a single outcome that is binding on all Settlement Class

 members. See, e.g., Cardizem, 200 F.R.D. at 351 (“The economies of time, effort and expense

 will be achieved by certifying a class in this action because the same illegal anticompetitive

 conduct by Defendants gives rise to each class member’s economic injury.”). The alternatives

 to a class action are a multiplicity of separate lawsuits with possibly contradictory results for

 some plaintiffs, In re Flonase Antitrust Litig., 284 F.R.D. 207, 234 (E.D. Pa. 2012), or no

 recourse for many class members for whom the cost of pursuing individual litigation would

 be prohibitive. In re NASDAQ Market-Makers Antitrust Litig., 169 F.R.D. 493, 527 (S.D.N.Y

 1996). Thus, class litigation is superior to the alternatives in this case.

        C.      Plaintiff is Not Seeking Authorization to Send Notice at This Time.

        As recently amended, Rule 23(e) frames the preliminary approval inquiry as a decision

 about whether to notify the class about a settlement. See Fed. R. Civ. P. 23(e)(1)(A) (“The

 parties must provide the court with information sufficient to enable it to determine whether to


                                                  23
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                 PageID.246      Page 31 of 33



 give notice of the proposal to the class”). Settlement Class Counsel are not seeking leave to

 disseminate notice at this time. The 2018 Amendments to Rule 23 spell out the required

 contents of a class notice and the factors a court must evaluate in determining whether the

 proposed notice is “the best notice that is practicable under the circumstances,” but do not

 specify the timing of notice. Fed. R. Civ. P. 23(c)(2)(B). The timing of class notice is thus

 within the discretion of the Court. Beale v. EdgeMark Financial Corp., No. 94-C-1890, 1995

 WL 631840, at *4 (N.D. Ill. Oct. 23, 1995); Harris v. Reeves, 761 F. Supp. 382, 393 (E.D. Pa.

 1991). At an appropriate time, Settlement Class Counsel will submit for Court approval the

 proposed forms of notices and plan for dissemination that will most likely hew very closely

 to the settlement class notices the Court has approved in prior Automotive Parts Antitrust

 Litigation direct purchaser settlements.

        Deferring notice will not prejudice the proposed Settlement Class members, who are

 not bound by any judgment or release until they have received notice and an opportunity to

 exclude themselves or object. In the meantime, the Settlement Class members will benefit

 from the public announcement of a substantial settlement and the cooperation that NMOJ has

 promised. For these reasons, Plaintiff respectfully requests the Court to grant preliminary

 approval of the proposed NMOJ Settlement, but defer decisions about the content, methods,

 and timing of notice.

 VI.    CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that the Court grant preliminary

 approval of the NMOJ settlement and provisionally certify the proposed Settlement Class.




                                                24
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20         PageID.247       Page 32 of 33



 DATED: May 15, 2020                              Respectfully submitted,


                                                  /s/David H. Fink
                                                 David H. Fink (P28235)
                                                 Darryl Bressack (P67820)
                                                 Nathan J. Fink (P75185)
                                                 FINK BRESSACK
                                                 38500 Woodward Ave; Suite 350
                                                 Bloomfield Hills, MI 48304
                                                 Telephone: (248) 971-2500

                                                  Interim Liaison Counsel for the
                                                  Direct Purchaser Plaintiff


        Steven A. Kanner                         Joseph C. Kohn
        William H. London                        William E. Hoese
        Michael E. Moskovitz                     Douglas A. Abrahams
        FREED KANNER LONDON                      KOHN, SWIFT & GRAF, P.C.
         & MILLEN LLC                            1600 Market Street, Suite 2500
        2201 Waukegan Road, Suite 130            Philadelphia, PA 19103
        Bannockburn, IL 60015                    Telephone: (215) 238-1700
        Telephone: (224) 632-4500

        Gregory P. Hansel                        Eugene A. Spector
        Randall B. Weill                         William G. Caldes
        Michael S. Smith                         Jeffrey L. Spector
        PRETI, FLAHERTY, BELIVEAU                SPECTOR ROSEMAN &
         & PACHIOS LLP                            KODROFF, P.C.
        One City Center, P.O. Box 9546           Two Commerce Square
        Portland, ME 04112-9546                  2001 Market Street, Suite 3420
        Telephone: (207) 791-3000                Philadelphia, PA 19103
                                                 Telephone: (215) 496-0300

                 Interim Co-Lead Counsel for the Direct Purchaser Plaintiff




                                          25
Case 2:17-cv-12338-MOB-MKM ECF No. 42 filed 05/15/20                  PageID.248       Page 33 of 33



                                       CERTIFICATE OF SERVICE

         I hereby certify that on May 15, 2020, I electronically filed the foregoing paper with the

 Clerk of the court using the ECF system which will send notification of such filing to all counsel

 of record registered for electronic filing.

                                                          FINK BRESSACK

                                                      By: /s/Nathan J. Fink
                                                         David H. Fink (P28235)
                                                         Darryl Bressack (P67820)
                                                         Nathan J. Fink (P75185)
                                                         38500 Woodward Ave; Suite 350
                                                         Bloomfield Hills, MI 48304
                                                         Telephone: (248) 971-2500
                                                         nfink@finkbressack.com




                                                 26
